           Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 1 of 16




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

  LAKESHA LEE,                                    ECF/CM Case

                      Plaintiff,                  Case No. 19-CV-9491

                    v.
                                                  COMPLAINT
  NEW YORK UNIVERSITY and
  NICHOLAS VAGELATOS,                             JURY TRIAL DEMANDED

                      Defendants.


                NATURE OF THE ACTION AND THE PARTIES

      1.       This is an action to redress unlawful employment practices under Title

VII of the Civil Rights Act of 1964, as amended (“Title VII”), 42 U.S.C. § 2000e

et seq., the New York State Human Rights Law (“State Human Rights Law”) N.Y.

Exec. L. §290 et seq., the New York City Human Rights Law (“City Human

Rights Law”) N.Y.C. Admin. Code §8 -101 et seq., and New York Common Law

for Assault.

      2.       Plaintiff Lakesha Lee (“Lee” or “Plaintiff”) is a former employee of

New York University, a defendant in this action. Lee’s position was within New

York University’s School of Law. The law school is an entity within New York

University that essentially operates as an independent entity for accreditation of its




                                           1
             Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 2 of 16




academic studies as required by the American Bar Association. Lee worked in the

department that solicited donations to the law school.

       3.     Defendant New York University (“NYU” or “Defendant”) is an

educational institution licensed in the State of New York to confer post-high

school academic certificates on the graduation of its students.

       4.     Defendant Nicholas Vagelatos (“Vagelatos”) is an Assistant Dean of

Development and Alumni Relations for NYU and Lee’s former supervisor.

                            JURISDICTION AND VENUE

       5.     The Court has jurisdiction over Lee’s claims pursuant to 28 U.S.C. §§

1331, 1343 and 1367(a).

       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and (c)

because all causes of action accrued within New York County.

       7.     Lee has satisfied all necessary pre-suit administrative requirements in

order to file suit in federal court.

                             FACTUAL ALLEGATIONS

                                       Material Witness

       8.     Jonathan Biondi (“Biondi”) was the Operations Manager NYU and he

had supervisory authority Lee’s employment at all relevant times as alleged in this

complaint.



                                              2
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 3 of 16




      9.     Amy Wright-Parra (“Wright-Parra”) was employed by NYU and she

also had supervisory authority over Lee’s employment at all relevant times as

alleged in this complaint.

                                  Material Facts

      10.     On or about March 26, 2018 Lee was first interviewed for the position

 of Administrative Aide II with NYU Law’s Development and Alumni Relations

  Dept. The person in this position is expected to perform the following duties:

             - a wide range of clerical, secretarial and general office duties
               including those of a confidential nature;

             - prioritize office activities and delegate work to both student and
               casual employees;

             - respond to inquiries displaying a comprehensive knowledge of the
               departmental offerings and policies and act as NYU Law’s fund
               raising contact/liaison as necessary;

             - interact with University personnel including those at the senior
               level regarding specific issues and problems;

             - customize and compose letters in response to requests for
               information;

             - perform general word processing duties utilizing intermediate to
               advanced-level functions;

             - modify or create databases and complex spreadsheets; and

             - monitor complex departmental budgets and grants.




                                         3
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 4 of 16




      11.     After a successful first interview, Lee was invited for a second

interview that was to commence on or about May 1, 2018. There, she was

interviewed by Christina Napolitano (Development and Campaign Manager),

Michele Eddie (Director of Annual Giving), and Anthony Thomas (Senior

Director). During this interview she was repeatedly questioned on her ability to

work in a very strenuous environment and or her ability to work under stressful

conditions.

      12.     During her second interview, Lee was warned that Vagelatos had

trouble completing necessary task in a timely matter; that Vagelatos had a six-

month backlog of tasks yet to be completed and that it would require her to

formulate a system to better track what Vagelatos was actually doing and what

needed to be done. She was warned that Vagelatos specifically needed help in

“staying on task.”

      13.     To further give her an understanding of what was expected, the

second interview team informed her that every week there was a team meeting

with the head dean, Trevor Morrison, and other deans. From this meeting a task list

would be created for Vagelatos to complete and that, as stated above, he had not

completed nearly six months of assigned task. It was further explained that with

the Senior Project Manager, Brittany Snyder -who was expected to commence her

employment two-weeks following Lee’s unofficial expected start date in the early

                                          4
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 5 of 16




part of May 2018- Lee and Snyder were expected to go through Vagelatos’

uncompleted tasks and prioritize those that needed immediate attention and to

formulate a plan for completion of all tasks.

      14.    On or about May 7, 2018, Lee received and accepted the job offer

from NYU as a senior administrative aide to Vagelatos. Although Lee’s corporate

title was Administrative Aide II, the position was more aligned to that of an

Executive Assistant, a more senior position.

      15.    On or about the first day of her orientation with Kiley Malone, Lee

became keenly aware of the dysfunction of the Development and Alumni Relations

department under Vagelatos’ leadership. The atmosphere in the department was

akin to a Wall Street penny stock boiler-room; meaning, the vulgar language and

the remarks about donors that would be disparaging if made in their presence. Lee

found this atmosphere to be an embarrassment and an afront to the teachings of her

religion -charity and respect for others- and not what she expected from a place

that advertises itself as preeminent learning institution. There, she also witnessed

that this was a place where donors could tip the scales of opportunity in their favor

with an adequate donation and with the assistance of Vagelatos.

      16.    From the beginning of her employment, Lee took her lunch break at

2:00 p.m., for religious reasons. Specifically, Lee would often fast for religious

reasons and she would break her fast at 2:00 p.m. Lee also prayed at 2:00 p.m.

                                          5
             Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 6 of 16




because the main church for Lee’s religion is in Nigeria and they pray at 7:00 p.m.,

which is 2:00 p.m. eastern standard time. Before taking her lunch break, Lee would

inform Vagelatos -if he was present- or in his absence, another member of the

senior staff.

       17.      On or around June 22, 2018, Vagelatos and Biondi held a meeting

with Lee. There, Vagelatos and Biondi singled out and reprimanded Lee her for

benign issues with her work and they expressed unreasonable expectations given

the briefness of her tenure and otherwise nit-picked at her work product.

       18.      At the conclusion of the meeting mentioned above, at around 2:00

p.m., Lee said that she was going to go to her lunch break. Vagelatos responded

that Lee could have taken her lunch already. Lee explained that she has been

taking lunch break at 2:00 pm. for religious and personal reasons. Vagelatos then

informed Lee that there is a Human Resources policy which states that a break for

lunch must be taken between the hours of 11:00 a.m. to 2:00 p.m.

       19.      Later that same day, Lee sent a follow up email to Vagelatos where

she reiterated that she needed to take her lunch break at 2:00 p.m. for religious

reasons, and she asked if such was permissible. Vagelatos never responded to

Lee’s email.

       20.      On or around June 25, 2018, Lee went to Vagelatos’ office to discuss

her lunch break because he never responded her email. Lee again asked Vagelatos

                                           6
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 7 of 16




if she can take her lunch break at 2:00 p.m. for religious reasons. Vagelatos

diverted his eyes when Lee brought up her religious needs and he again informed

her that there is a Labor Department mandated lunch period of 11:00 a.m. to 2:00

p.m.. However, Vagelatos said that she is free to go lunch.

      21.    Since June 22, 2018, the day that Lee first discussed her religious

beliefs with Vagelatos and requested an accommodation to take lunch at 2:00 p.m.,

Vagelatos no longer responded to Lee’s emails or requests for information; he

cancelled and refused daily scheduled meetings and briefings with Lee despite the

fact that Vagelatos had previously stated that such meetings were required. Thus, it

was obvious to Lee that she was being treated differently from other employees.

      22.    Then on or around August 8, 2018, Vagelatos summoned Lee to his

office and in the presence of Wright-Parra he terminated Lee’s employment under

a pretext of poor performance and ordered her to leave the premises.

      23.    While retrieving her personal possession and without reason other

than to instill fear in Lee, Vagelatos sought to paint Lee as a criminal by falsely

excusing her of stealing NYU documents. Vagelatos then instructed Wright-Parra

to call NYU’s security for no other reason but to detain Lee.

      24.    Lee rejected this patently false accusation of theft and immediately

proceeded to leave the office suites by way of the elevator. To Lee’s surprise,

when she arrived downstairs, she was accosted by Vagelatos who apparently ran

                                          7
              Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 8 of 16




down the stairs ahead of Lee. There, without her permission and as she was about

to exit the stairwell, Vagelatos reached across and blocked the stairwell with both

arms in an attempt to physically detain or otherwise imprison Lee.

      25.      Lee proceeded to force her way past Vagelatos and Wright-Parra to

fully exit the building while being pursued Wright-Parr and an NYU security

guard. The security guard proceeded grabbed Lee, however, she was able to push

his hands away as she demanded that he remove his hands from her person and to

step-aside.

      26.      While on the street and Vagelatos’ direction, Wright-Parra and several

NYU security guards maintained their pursuit of Lee while shout her name in the

street as would an unruly mob.

      27.      Fortunately for Lee she was finally able to break free from being

detained by NYU but unfortunately this caused her public embarrassment and

humiliation.

      28.      Thus, Lee alleges here that actions of NYU through Vagelatos in

termination her employment was unlawful because of her religious practices and

his actions in making a false allegation of theft was a pretext to cover his unlawful

discriminatory actions toward Lee.




                                           8
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 9 of 16




                                       COUNT - I
                         Title VII: Termination of Employment
                             Because of Religious Practices

      29.       Lee repeats and realleges every factual allegation in all preceding

paragraphs of this Complaint with the same force and effect as though fully set

forth herein.

      30.         At all relevant times NYU acted with the deliberate purpose of

denying Lee’s right to practice the tenets of her religion as alleged throughout this

Complaint.

      31.       As a result, NYU’s unlawful conduct, Lee has suffered and continues

to suffer injury, with resulting monetary and other damages, including without

limitation lost wages, lost back pay and front pay, lost bonuses, lost benefits, lost

pension and retirement earnings, lost interest, punitive damages, costs and

attorneys’ fees. Lee is entitled to recover damages for such injuries from NYU

under Title VII and its supporting laws.

                                   COUNT - II
                State Human Rights Law: Termination of Employment
                          Because of Religious Practices

      32.       Lee repeats and realleges every factual allegation in all preceding

paragraphs of this Complaint with the same force and effect as though fully set

forth herein.

      33.       At all relevant times NYU as an “employer” and Lee was an

                                            9
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 10 of 16




“employee” within the meaning of the State Human Rights Law.

      34.       NYU’s conduct, as alleged herein, constituted unlawful

discriminatory practices and unlawful discrimination based on her religion as

outlawed under the State Human Rights Law.

      35.       As a result NYU’s unlawful conduct, Lee has suffered and continues

to suffer injury, with resulting monetary and other damages, including without

limitation lost wages, lost back pay and front pay, lost bonuses, lost benefits, lost

pension and retirement earnings, lost interest, punitive damages, attorneys’ fees

and costs as allowed under the State Human Rights Law.

      36.       As a further result of NYU’s unlawful conduct, Lee has suffered and

continues to suffer, among other items, impairment and damage to her good name

and reputation, emotional distress, mental anguish, emotional pain and suffering,

inconvenience, impending loss of her residence, loss of enjoyment of life, and

lasting embarrassment and humiliation. Lee is entitled to recover damages for

such injuries from NYU under the State Human Rights Law.

                                   COUNT - III
                 City Human Rights Law: Termination of Employment
                           Because of Religious Practices

      37.       Lee repeats and realleges every factual allegation in all preceding

paragraphs of this Complaint with the same force and effect as though fully set

forth herein.

                                            10
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 11 of 16




      38.       At all relevant times NYU as an “employer” and Lee was an

“employee” within the meaning of the City Human Rights Law.

      39.       NYU’s conduct, as alleged herein, constituted unlawful

discriminatory practices and unlawful discrimination based on her religion as

outlawed under the City Human Rights Law.

      40.       As a result of NYU’s unlawful conduct, Lee has suffered and

continues to suffer injury, with resulting monetary and other damages, including

without limitation lost wages, lost back pay and front pay, lost bonuses, lost

benefits, lost pension and retirement earnings, lost interest, punitive damages, costs

and attorneys’ fees. Lee is entitled to recover damages for such injuries from NYU

under the City Human Rights Law.

                                    COUNT - IV
                    Nicholas Vagelatos: State Human Rights Law:
                                 Aider and Abettor

      41.       Lee repeats and realleges every factual allegation in all preceding

paragraphs of this Complaint with the same force and effect as though fully set

forth herein.

      42.       At all relevant times NYU was an “employer” and Lee was an

“employee” and Vagelatos was Lee’ supervisor.

      43.       At all relevant times Vagelatos knew or should have known that his

conduct in aiding NYU’s discriminatory practices and his conduct directed toward

                                            11
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 12 of 16




Lee was a violation of the State Human Rights Law.

      44.       At all relevant times Vagelatos knew or should have known that his

conduct in aiding NYU’s discriminatory conduct, as alleged herein, constituted

unlawful discriminatory practices and unlawful discrimination in his conduct

toward Lee and terminating her employment because of her religious practices was

a violation of the State Human Rights Law.

      45.       As a result of Vagelatos aiding and abetting NYU’s unlawful conduct,

Lee has suffered and continues to suffer, among other items, impairment and

damage to her good name and reputation, emotional distress, mental anguish,

emotional pain and suffering, inconvenience, loss of enjoyment of life, and lasting

embarrassment and humiliation.

      46. As a result of Vagelatos’ unlawful conduct, Lee is entitled to recover

damages as alleged in this Complaint including, compensatory damages and

attorney’s fees, costs and punitive damages from Vagelatos pursuant to the State

Human Rights Law.

                                     COUNT - V
                     Nicholas Vagelatos: City Human Rights Law:
                                  Aider and Abettor

      47.       Lee repeats and realleges every factual allegation in all preceding

paragraphs of this Complaint with the same force and effect as though fully set

forth herein.

                                            12
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 13 of 16




      48.     At all relevant times NYU was an “employer” and Lee was an

“employee” and Vagelatos was Lee’ supervisor.

      49.     At all relevant times Vagelatos knew or should have known that his

conduct in aiding NYU’s discriminatory practices and his conduct directed toward

Lee was a violation of the City Human Rights Law.

      50.     At all relevant times Vagelatos knew or should have known that his

conduct in aiding NYU’s discriminatory conduct, as alleged herein, constituted

unlawful discriminatory practices and unlawful discrimination in his conduct

toward Lee and terminating her employment because of her religious practices was

a violation of the City Human Rights Law.

      51.     As a result of Vagelatos aiding and abetting NYU’s unlawful conduct,

Lee has suffered and continues to suffer, among other items, impairment and

damage to her good name and reputation, emotional distress, mental anguish,

emotional pain and suffering, inconvenience, loss of enjoyment of life, and lasting

embarrassment and humiliation.

      52. As a result of Vagelatos’ unlawful conduct, Lee has is entitled to

recover damages as alleged in this Complaint including, compensatory damages

and attorney’s fees, costs and punitive damages from Vagelatos pursuant to the

City Human Rights Law.



                                        13
            Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 14 of 16




                               COUNT - VI
      Nicholas Vagelatos: Assault Under New York Common Law

      53.       Lee repeats and realleges every factual allegation in all preceding

paragraphs of this Complaint with the same force and effect as though fully set

forth herein.

      54.       At all relevant times as alleged for this cause of action, Vagelatos

intentionally placed Lee in the apprehension of immediate harmful and offensive

touching and fear for her physical well-being and safety.

      55.       At all relevant times as alleged for this cause of action, Vagelatos

knew or should have known that his conduct his conduct directed toward Lee was

unlawful.

      56.       As a result of Vagelatos unlawful conduct toward Lee, she has

suffered and continues to suffer, among other items, impairment and damage to her

good name and reputation, emotional distress, mental anguish, emotional pain and

suffering, inconvenience, loss of enjoyment of life, and lasting embarrassment and

humiliation.

      57.       As a result of Vagelatos’ unlawful conduct, Lee is entitled to recover

damages as alleged in this Complaint including, compensatory damages and

attorney’s fees, costs and punitive damages from Vagelatos pursuant to the

common law of the State of New York.


                                            14
          Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 15 of 16




             PRAYER FOR RELIEF COMMON TO ALL COUNTS

          WHEREFORE, Lee demands judgment as follows and for the Court to

grant further relief as may be necessary and proper as follows:

      (a) enter a judgment declaring the acts and/or practices of NYU to be in

violation of the above described laws against unlawful discrimination in the

workplace;

      (b) award Lee as against NYU, loss wages, including without limitation

back-pay, bonuses, pension and retirement benefits as a result of NYU’s acts of

unlawful workplace discrimination;

      (c) award Lee as against NYU, consequential damages for losses resulting

from NYU’s unlawful acts of workplace discrimination;

      (d) award Lee as against NYU, compensatory damages for among other

items, injury, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, lasting

embarrassment and humiliation, and other pecuniary and nonpecuniary losses, in

accordance with the above described laws against workplace discrimination;

      (e) award Lee as against NYU, punitive damages; and

      (f) award Lee as against NYU, the cost of this action together with

attorneys’ fees in accordance with the above described laws against workplace

discrimination.

                                         15
          Case 1:19-cv-09491 Document 1 Filed 10/15/19 Page 16 of 16




      (g) award Lee as against Vagelatos, compensatory damages for among other

items, injury, impairment and damage to her good name and reputation, emotional

distress, mental anguish, emotional pain, suffering, inconvenience, lasting

embarrassment and humiliation, and other pecuniary and nonpecuniary losses, in

accordance with the above described laws against workplace discrimination;

      (h) award Lee as against Vagelatos, punitive damages; and

      (i) award Lee as against Vagelatos, the cost of this action together with

attorneys’ fees in accordance with the above described laws as an aider and abettor

in workplace discrimination and under New York Common Law for assault.

                                 JURY DEMAND

      Lee demands a jury trial for all issues triable by jury.


October 15, 2019                               Respectfully submitted,
New York, New York
                                               LAW OFFICE OF
                                               LOCKSLEY O. WADE, LLC
                                               11 Broadway, Suite 615
                                               New York, NY 10004
                                               (212) 933-9180
                                               (212) 933-9181 Fax

                                               By: /s/ Locksley O. Wade
                                               Locksley O. Wade, Esq.
                                               Attorney for Plaintiff




                                          16
